t c summary opinion united_states tax_court john alridge petitioner v commissioner of internal revenue respondent docket no 22458-09s filed date john alridge pro_se gerald semasek for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in and an addition under sec_6651 to petitioner’s federal_income_tax tax for his taxable_year of dollar_figure and dollar_figure respectively the issues remaining for decision for petitioner’s taxable_year are is petitioner entitled to deduct certain claimed busi- ness expenses under sec_162 we hold that he is not is petitioner liable for the addition_to_tax under sec_6651 for failure_to_file timely his tax_return we hold that he is background some of the facts have been stipulated and are so found petitioner resided in maryland at the time he filed the petition during the year at issue petitioner was self-employed as a realtor and provided services in that capacity for long foster realty co long foster during long foster paid petitioner total nonemployee compensation of dollar_figure and reported that nonemployee compensation in form 1099-misc miscel- laneous income form 1099-misc that it issued to him for that year petitioner maintained no books records or other docu- ments with respect to his business as a self-employed realtor petitioner requested and was granted an extension of time to file his tax_return for his taxable_year on or before date petitioner did not file form_1040 u s individual_income_tax_return for his taxable_year return until date petitioner did not retain a copy of that return as of the time of the trial respondent had been unable to locate the return that petitioner filed or a copy thereof respondent however maintained a computer transcript with respect to petitioner’s taxable_year transcript that transcript a so-called rtvue transcript was a document that the internal_revenue_service prepared and that was to reflect the various entries that petitioner made in his return the transcript showed that petitioner reported in his return dollar_figure of tax-exempt_interest on line 8b and dollar_figure of other income on line according to the transcript petitioner reported no wages or other income and no self-employ- ment tax in his return and did not include schedule c profit or loss from business schedule c as part of that return respondent issued to petitioner a notice_of_deficiency for his taxable_year notice in that notice respondent determined inter alia to include dollar_figure as business income from schedule c schedule c business income for petitioner’s taxable_year in the notice respondent also deter- mined to impose an addition_to_tax under sec_6651 for petitioner’s failure_to_file timely his return discussion petitioner bears the burden of proving that the determina- tions in the notice are erroneous see rule a 290_us_111 petitioner concedes that he received during from long foster dollar_figure of self-employment_income ie schedule c business income for the work that he did during that year as a realtor for that company he claims however that he is enti- tled to deduct as business_expenses for his taxable_year certain expenses that he paid during that year in performing that work including amounts expended for insurance mileage market- 2long foster had reported the dollar_figure which respondent determined in the notice to include in petitioner’s total income as schedule c business income in form 1099-misc that it issued to petitioner for his taxable_year that dollar_figure included the dollar_figure that petitioner had reported as other income in his return as a result respondent further determined in the notice to eliminate from petitioner’s total income that dollar_figure 3petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 on the record before us we conclude that the burden_of_proof does not shift to respondent under that section see id ing stamps and other expenses associated with being a realtor respondent disagrees sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business deductions are a matter of legislative grace and petitioner bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regula- tions thereunder require petitioner to maintain records suffi- cient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs 4in the petition petitioner alleged total deductible busi- ness expenses of dollar_figure for his taxable_year even though the difference between the dollar_figure of schedule c business income that petitioner received during that year and the dollar_figure of other income that he reported on his return is dollar_figure petitioner contends that he claimed those business_expenses in schedule c which he maintains he included with the return that he filed respondent denies having received schedule c from petitioner for petitioner’s taxable_year regardless of whether petitioner included the claimed business_expenses in schedule c and whether he filed schedule c with his return a tax_return is merely a statement of the claim of the person filing the return and does not establish the truth of the matters set forth therein see eg 71_tc_633 as discussed below petitioner must establish his entitlement to any deduction claimed 5for certain expenses otherwise deductible under sec_162 such as business_expenses relating to listed_property including passenger automobiles see sec_280f petitioner must satisfy the substantiation requirements set forth in sec_274 before such expenses will be allowed as deduc- tions see sec_274 in support of his position that he is entitled to deduct the claimed business_expenses at issue petitioner relies on his testimony we found the testimony of petitioner to be in certain material respects general vague conclusory uncorroborated and self-serving we shall not rely on the testimony of petitioner to establish his position that he is entitled to deduct the claimed business_expenses for his taxable_year see eg 87_tc_74 we have found that petitioner maintained no books records or other documents with respect to his business as a self-em- ployed realtor petitioner has failed to present any reliable evidence to establish the amount and or the nature of each of the business_expenses that he is claiming for his taxable_year and that he paid each of those expenses during that year based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he is entitled for his taxable_year to deduct under sec_162 the business_expenses that he is claiming 6although petitioner testified that he maintained a mileage log with respect to travel as a realtor he failed to proffer any such log at trial 7assuming arguendo that we had found that petitioner had carried his burden of establishing for his taxable_year his entitlement to deductions under sec_162 with respect to certain expenses subject_to sec_274 petitioner would still continued we turn now to the addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file timely a tax_return respondent bears the burden of production with respect to the addition_to_tax under sec_6651 that respondent determined for petitioner’s taxable_year see sec_7491 116_tc_438 to satisfy respondent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the addition_to_tax higbee v commis- sioner supra pincite although respondent bears the burden of production with respect to the addition_to_tax under sec_6651 that respondent determined respondent need not introduce evidence regarding reasonable_cause the taxpayer bears the burden_of_proof with regard to that issue id petitioner requested and was granted an extension of time to file his return on or before date peti- tioner did not file his return until date on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with continued have to satisfy the requirements of sec_274 with respect to those expenses on the record before us we find that petitioner has failed to carry his burden of establishing that he satisfies those requirements respect to the addition_to_tax under sec_6651 that respondent determined in the notice the addition_to_tax under sec_6651 does not apply if the failure_to_file timely is due to reasonable_cause and not due to willful neglect see sec_6651 at trial peti- tioner failed to present any evidence to establish that his failure_to_file timely his return was due to reasonable_cause and not due to willful neglect based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that his failure_to_file timely his return was due to reasonable_cause and not due to willful neglect on that record we further find that petitioner is liable for his taxable_year for the addition_to_tax under sec_6651 we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
